                  Case 4:20-mj-70785-MAG Document 2 Filed 06/17/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE M. LLOYD-LOVETT (CABN 276256)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          katherine.lloyd-lovett@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 4:20-mj-70785-MAG
                                                      )
14          Plaintiff,                                )
                                                      ) PETITION FOR WRIT OF HABEAS CORPUS
15                   v.                                 AD PROSEQUENDUM
                                                      )
16   STEVEN CARRILLO,                                 )
                                                      )
17          Defendant.                                )
                                                      )
18

19 TO:      The Honorable Laurel Beeler, United States Magistrate Judge for the Northern District of
20          California
21

22          United States Attorney David L. Anderson respectfully requests that the Court issue a Writ of

23 Habeas Corpus Ad Prosequendum for the person of prisoner STEVEN CARRILLO, whose place of

24 custody or jailor are set forth in the requested Writ, attached hereto.

25          ///

26          ///

27          ///

28

     PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
     CASE NO. 4:20-mj-70785-MAG
               Case 4:20-mj-70785-MAG Document 2 Filed 06/17/20 Page 2 of 4




 1          The prisoner, STEVEN CARRILLO, is required to appear as a defendant in the above-entitled

 2 matter in this Court on the date identified in the writ and for all future hearings, and therefore petitioner

 3 prays that the Court issue the Writ as presented.

 4

 5 Dated: June 17, 2020                                           Respectfully Submitted,

 6                                                                DAVID L. ANDERSON
                                                                  United States Attorney
 7

 8                                                                               /s/
                                                                  KATHERINE M. LLOYD-LOVETT
 9                                                                Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
     CASE NO. 4:20-mj-70785-MAG
               Case 4:20-mj-70785-MAG Document 2 Filed 06/17/20 Page 3 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE M. LLOYD-LOVETT (CABN 276256)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          katherine.lloyd-lovett@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12
   UNITED STATES OF AMERICA,                   ) CASE NO. 4:20-mj-70785-MAG
13                                             )
          Plaintiff,                           )
                                               ) [PROPOSED]
14                                                           ORDER GRANTING PETITION
                  v.                             FOR WRIT OF HABEAS CORPUS AD
15                                             ) PROSEQUENDUM
   STEVEN CARRILLO,                            )
16                                             )
          Defendant.                           )
17                                             )
18

19          Upon motion of the United States of America, and good cause appearing therefore,

20 IT IS HEREBY ORDERED that the request of the United States for issuance of the Writ of Habeas

21 Corpus Ad Prosequendum requiring the production of defendant STEVEN CARRILLO, before this

22 Court on the date stated in the Writ submitted, or as soon thereafter as practicable, and requiring that the

23 defendant be present for all future hearings, is granted and the Writ shall be issued as presented.

24

25 DATED: ___________________                                    __________________________________
                                                                 Hon. Laurel Beeler
26                                                               United States Magistrate Judge

27

28

     [PROPOSED] ORDER
     CASE NO. 4:20-mj-70785-MAG
               Case 4:20-mj-70785-MAG Document 2 Filed 06/17/20 Page 4 of 4




 1                          WRIT OF HABEAS CORPUS AD PROSEQUENDUM

 2

 3 TO:      DONALD M. O’KEEFE, United States Marshal for the Northern District of California, JIM

 4          HART, the Santa Cruz County Sheriff, and STEVE BERNAL, Monterey County Sheriff, and/or

 5          any of their authorized deputies:

 6

 7          Pursuant to the foregoing petition and order, you are directed to produce the body of STEVEN

 8 CARRILLO (Booking Number: FN2004012), who is in the custody of the Santa Cruz County Sheriff’s

 9 Office at the Monterey County Jail, before the Honorable Laurel Beeler, United States Magistrate Judge
10 for the Northern District of California, located at the San Francisco Federal Courthouse, located at 450

11 Golden Gate Avenue, San Francisco, California, 94102, or by any remote appearance technology in use

12 on that date by the district court, on Tuesday, June 23, 2020, at 10:30 a.m., or as soon thereafter as

13 practicable, on the charges filed against defendant in the above-entitled Court and further to produce

14 said defendant at all future hearings as necessary until the termination of the proceedings in this Court.

15          Should the current custodian release STEVEN CARRILLO from its custody, you are directed

16 that the defendant immediately be delivered and remanded to the U.S. Marshals for the Northern District

17 of California and/or his authorized deputies under this Writ.

18

19

20 DATED: ______________________                          CLERK, UNITED STATES DISTRICT COURT
                                                          NORTHERN DISTRICT OF CALIFORNIA
21

22
                                                  By:     __________________________________
23                                                        DEPUTY CLERK

24

25

26

27

28

     WRIT OF HABEAS CORPUS AD PROSEQUENDUM
     CASE NO. 4:20-mj-70785-MAG
